      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 1 of 28




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

TROY AUTIN                                                             CIVIL ACTION

VERSUS                                                                 NO. 20-1214

LOUISIANA DEPARTMENT OF PUBLIC                                         SECTION "B"(2)
SAFETY AND CORRECTIONS ET AL

                                   ORDER AND REASONS

          Before   the     Court    are    defendants’          “Motion     for    Summary

Judgment” (Rec. Doc. 12), plaintiff’s response in opposition (Rec.

Doc. 14), and defendants’ reply (Rec. Doc. 17). For the reasons

discussed below,

          IT IS ORDERED that the motion (Rec. Doc. 12) is GRANTED IN

PART, DISMISSING WITH PREJUDICE plaintiff’s state claims against

Warden Robert Tanner, Louisiana Department of Public Safety and

Corrections, and Rayburn Correctional Center;

          IT IS FURTHER ORDERED that the motion is DENIED IN PART,

retaining plaintiff’s Section 1983 claims against Sergeant Robert

Goings and Sergeant Lance Wallace.

     I.     FACTS OF THE CASE AND PROCEDURAL HISTORY

          Plaintiff    Troy   Autin       was       an   inmate    housed    at    Rayburn

Correctional Center (“RCC”) in Angie, Louisiana. Rec. Doc. 14 at

2.    According       to   defendants, on           September     24, 2019,       defendant

Sergeant Robert Goings entered Wind 2 dormitory and observed Autin

engaging in “suspicious behavior” and ordered the latter to open


                                                1
    Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 2 of 28



his hand. 1 Rec. Doc. 12-1 at 1. Plaintiff complied and said, “I

have nothing but Bible paper” while a small object fell out of his

hand as he opened it. Id. Goings noticed the fallen item but was

unable to locate the object before escorting plaintiff to the Wind

Unit Lieutenant’s Office. Id. After the parties entered the Wind

Unit Lieutenant’s Office, Goings asked plaintiff if he was carrying

any contraband, and plaintiff responded, “I have some pills on

me.” Id. Goings ordered the plaintiff to hand over the pills, and

plaintiff bent over and retrieved a balled-up piece of paper from

his right sock. Id. at 2. While doing this, plaintiff dropped

another piece of paper out of his sock which fell on the floor

behind him. Id. Upon realizing what happened, Autin attempted to

grab the paper against Goings’ direct verbal orders to stop. Id.

According to defendants, plaintiff disobeyed these orders when he

grabbed the second piece of paper and placed it in his mouth. Id.

While Goings attempted to call for assistance, he sought to take

control of plaintiff’s upper torso. Id. Plaintiff managed to pull

away from Goings’ hold and punched him in the neck and shoulder

area, causing Goings to lose his balance and drop his radio to the

floor. Id.



1 In his state complaint, plaintiff alleges that on the date of the
incident defendant Goings approached the former and asked him to sell
drugs for him at RCC. When plaintiff refused, he claimed that Goings
“lost his temper and beat [him] resulting in broken ribs, damage to his
neck, and two blackened eyes.” Rec. Doc. 14 at 2. This incident was not
mentioned in defendants’ motion for summary judgment.

                                    2
     Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 3 of 28



       According to the state complaint, Goings was the aggressor

and placed plaintiff in a choke hold as an attempt to prevent him

from swallowing the object. Rec. Doc. 14 at 3. As Goings did this,

he allegedly told plaintiff he was going to kill him because

plaintiff was a “n*gger lover.” Id. Further, plaintiff alleged

that   when   Goings   lost   his   composure,   Goings    began   to   strike

plaintiff in the face with his walkie talkie until he dropped the

walkie talkie. Id.

       Per defendants’ motion, plaintiff aggressively approached

Goings and struck his upper torso with his palm. Rec. Doc. 12-1 at

2. Goings then regained control of plaintiff and directed him to

the floor. Id. After Goings called for assistance a second time,

he applied pressure to plaintiff’s hypoglossal pressure point,

after which plaintiff spat out the unknown object. 2 Id. According

to   defendants,   plaintiff    continuously     refused   to   comply   with

Goings’ orders by physically resisting and attempting to get up

until Lieutenant Jonathan Stringer responded to Goings’ call. Id.

       Upon Stringer’s arrival, Goings advised that the plaintiff

was attempting to swallow an object, and the unknown object was

laying on the floor near plaintiff’s head. Id. At this time,

plaintiff moved his head and placed the object in his mouth. Id.

at 2-3. Stringer took control of plaintiff’s right hand and moved


2 Plaintiff alleged that the pressure Goings applied to Autin’s neck
caused him to pass out. Rec. Doc. 14 at 3.
                                      3
    Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 4 of 28



it away from his mouth, but plaintiff placed his left index finger

inside his mouth to push the object to the back of his mouth. Id.

Then,    while    verbally     ordering       plaintiff     to   comply,     Stringer

secured plaintiff’s left hand with the former’s right knee and

plaintiff’s head with Stringer’s left hand. Id. Plaintiff then

shouted, “It’s gone. It’s gone,” appearing as if he swallowed the

object. Id.

     Captain      Truly    Dillon     responded      to    Stringer’s       call    and

assisted   by     taking    control of        plaintiff’s    legs. Id.       Stringer

ordered plaintiff several times to place his hands behind his back,

but plaintiff allegedly resisted these orders by tucking his hands

under his body. Id. Lieutenant James Seal, Jr. also responded and

assisted   Stringer       in   securing     plaintiff’s      hands    and    applying

handcuffs.       Id.    Lieutenant    Kelly     Amacker     also     responded      and

assisted by maintaining control of plaintiff’s legs while ordering

him to stop resisting. Id. At this time, Goings retrieved a set of

shackles, and Dillon placed them on the plaintiff’s ankles. Id.

According to defendants, once Autin was properly restrained, he

stopped resisting and all use of force ceased. Id. After plaintiff

was assisted to his feet, he was escorted to Sun Unit by Stringer,

Seal and Amacker to be placed in investigative segregation. Id.

     As plaintiff was being escorted to the Sun Unit on the Sun

Walker    from    the    A-Building,      plaintiff       allegedly       lowered   his

shoulder    and    attempted     to   ram      his   shoulder      into    Stringer’s

                                          4
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 5 of 28



midsection. Id. Stringer used plaintiff’s momentum and directed

him to the walk while giving orders to stop physically resisting.

Id. Per defendants, as plaintiff continued to resist, Seal took

control of plaintiff’s legs, and Amacker called for assistance via

radio. Id. While the officers awaited assistance, Amacker directed

plaintiff several times to stop physically resisting which were

all ignored by plaintiff. Id. at 3-4.

       When    defendant    Sergeant        Lance   Wallace      and    Sergeant

Christopher Dughdrill responded to the scene, Wallace assisted

Stringer in securing plaintiff’s upper torso while Seal, Amacker

and Daughdrill secured his legs. Id. at 4. Per defendants, once

the   officers    had   control   of   plaintiff,    he   once    again   ceased

resisting and was brought to his feet. Id. According to plaintiff,

once Wallace approached the scene, he began kicking plaintiff’s

ribs and spine and tried to “rip [plaintiff’s] left arm out of

[its] socket.” Id. He further alleged that Wallace and Goings

“viciously stomped” on plaintiff, tried to break plaintiff’s back

and collar bone, broke plaintiff’s ribs, gave plaintiff two black

eyes, and caused his face to swell. Id.

       Plaintiff was ordered to walk to Sun Unit, but plaintiff

refused and was placed in a reverse transport wristlock by Stringer

and Wallace. Rec. Doc. 12-1 at 4. After plaintiff continued to

refuse to comply with the officers’ orders to walk, Stringer and

Wallace    applied   pressure     to   plaintiff’s   wristlock.        Id. After

                                        5
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 6 of 28



applying pressure to the wristlock, plaintiff began to walk, and

Stringer and Wallace released pressure. Id. Plaintiff was escorted

to Sun Unit and was placed in a kneeling position at the Sun Unit

Triage door. Id. Once plaintiff was in a kneeling position and

complied with orders, defendants state that all use of force

stopped. Id.

       Plaintiff alleges to have suffered loss of blood, broken ribs

on both sides, numbness in his arms and legs, back pain, two black

eyes, and swelling in the right side of his face as a result of

the September 24, 2019 incident. Rec. Doc. 14 at 4. Plaintiff also

claims that he experienced organ failure and was unable to walk or

defecate. Id.

       As a result of the incident in the Lieutenant’s Office,

plaintiff     received    a   rule   violation   report   for   a   rule    #1

Contraband, rule #3 Defiance and Rule #5 Aggravated Disobedience.

Rec. Doc. 12-1 at 4. Likewise, as a result of the incident on Sun

Walker, plaintiff received a rule violation report for rule #3

Defiance and rule #5 Aggravated Disobedience. Id. After a Post-

Use of Force Exam was administered on the officers and plaintiff,

it was discovered that the balled up piece of paper that plaintiff

retrieved from the floor contained a Neurontin capsule and stripes

of white paper that tested positive for synthetic cannabinoids.

Id.



                                       6
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 7 of 28



       According to defendants, Autin pled guilty to violations of

Rules #1, #3, and #5 3 for his actions in the Lieutenant’s Office

and was consequently sentenced to a forfeiture of 30 days of good

time, transferred to extended lockdown for 90 days, and ordered to

pay   $18   in    restitution     for   the Post    Use   of    Force Exam.   Id.

Plaintiff was also found guilty for violating Rules #3 and #5 for

his actions during the walk to Sun Unit. Id. As a result of his

conviction, he was sentenced to a forfeiture of 120 days of good

time. Id.

       Colonel Jody Knight reviewed the incident and concluded that

all officers involved used the minimum amount of force necessary

to gain plaintiff’s compliance. Id. Knight also concluded that the

use    of   force   was   “well    within    the   use    of   force   guidelines

promulgated by RCC and the DPSC.” Id.

       On March 19, 2020, Autin filed a “Petition for Damages/Use of

Force” in the 22nd Judicial District Court for Washington Parish,

Louisiana. Rec. Doc. 1-2. Plaintiff alleged to have sustained

damages     for     defendants’     excessive      force,      retaliation,   and

negligent supervision and hiring. Id.

       On April 16, 2020, defendants removed the matter to this

Court, claiming that this Court has subject matter jurisdiction



3 Plaintiff states in his pleading, “The State Defendants are well aware
that Mr. Autin specifically denied pleading guilty to violations of Rule
3 and 5 but appear to be contending the fact that he plead guilty to
those charges is undisputed.” Rec. Doc. 14 at 6, n. 1.

                                         7
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 8 of 28



over plaintiff’s 42 U.S.C. § 1983 claims pursuant to 28 U.S.C. §§

1331 and 1441(a). Rec. Doc. 1 at 1-2.

       On November 10, 2020, defendants filed the instant motion for

summary judgment, generally arguing that plaintiff’s claims are

barred by the Supreme Court’s decision in Heck v. Humphrey. Rec.

Doc. 12-1 at 6. Additionally, defendants assert that Sergeant

Goings, Sergeant Wallace, and Warden Tanner cannot be sued in their

official     capacities     under    Section       1983. Id. at 12.        Moreover,

defendants argue that Warden Tanner cannot be held vicariously

liable      for   the   alleged     actions      of    Goings    and   Wallace   under

Louisiana Civil Code article 2320 nor can Tanner be found at fault

for negligent hiring and/or negligent supervision because he is

not their employer. Id. at 14-15.

       On November 29, 2020, plaintiff timely filed an opposition to

summary judgment. Rec. Doc. 14. In general, plaintiff alleges that

Heck does not bar his claims because he did not allege that his

disciplinary charges resulted in a forfeiture of any good time

credits or otherwise affected the length of plaintiff’s sentence.

Id.    at   14-15.      Plaintiff    also       asserts   that    evidence   of   his

disciplinary reports is inadmissible hearsay. Id. at 16. Moreover,

plaintiff argues that Goings and Wallace are “persons” that may be

sued    under     Section   1983 because         his    allegations against       each

defendant are for their own individual acts and failures to act.

Id. at 17.

                                            8
    Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 9 of 28



     On December 8, 2020, defendants were granted leave to file a

reply to plaintiff’s opposition to address two of plaintiff’s

arguments.    Rec.      Doc.   17.      First,      defendants    maintain       that

plaintiff’s argument against Heck are misplaced because he cites

to Gunnels wherein the plaintiff’s Section 1983 claims did not

implicate    the   validity       of   his   underlying      conviction    nor    the

duration of his sentence. Id. at 2. Second, defendants argue that

plaintiff’s   disciplinary        reports     are    not    inadmissible   hearsay

because they are only offered to show that the plaintiff was

convicted of rule infractions, plaintiff lost good time credit,

and the reasoning for the convictions. Id. at 4-5.

  II.   LAW AND ANALYSIS

  a. Summary Judgment Standard

     Pursuant      to   Federal    Rule of       Civil     Procedure 56,   summary

judgment is appropriate when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). A genuine issue of material

fact exists if the evidence would allow a reasonable jury to return

a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). As such, the court should view all facts

and evidence in the light most favorable to the non-moving party.

                                         9
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 10 of 28



United Fire & Cas. Co. v. Hixon Bros. Inc., 453 F.3d 283, 285 (5th

Cir. 2006).

     When     the   movant   bears   the   burden   of   proof,    it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323.

However, “where the non-movant bears the burden of proof at trial,

the movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). Should the

movant meet its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618. However, “a party cannot defeat summary judgment with

conclusory    allegations,   unsubstantiated    assertions,   or    only   a

scintilla of evidence.” See Sec. & Exch. Comm’n v. Arcturus Corp.,

912 F.3d 786, 792 (5th Cir. 2019).

  b. Heck Bar to Section 1983 Claim

     A claimant who pursues a claim under 42 U.S.C. § 1983 must

“(1) allege a violation of rights secured by the Constitution or

laws of the United States and (2) demonstrate that the alleged

deprivation was committed by a person acting under color of law.”

Southwestern Bell Telephone, LP V. City of Houston, 529 F.3d 257,

260 (5th Cir. 2008); see 42 U.S.C. § 1983. To determine whether a

genuine issue of material fact exists in a Section 1983 claim, the

                                     10
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 11 of 28



court must assess if plaintiff’s claims are barred by Heck v.

Humphrey. Williams v. Lowe, No. 18-916, 2019 WL 1199100, at *2

(E.D.La. March 13, 2019). If the Heck bar applies, then the court

must grant summary judgment as there are no genuine issues of

material fact. Id.

       In Heck, the Court held that a plaintiff may not challenge

the constitutionality of his conviction under Section 1983 unless

the conviction has been reversed, expunged, declared invalid or

called into question by federal habeas corpus. Heck v. Humphrey,

512 U.S. 477, 486-87 (1994). “Thus, when a state prisoner seeks

damages in a § 1983 suit, the district court must consider whether

a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction of sentence[.]” Id. at 487. If so,

the    action   must   be    dismissed,      “[b]ut   if    the   district   court

determines that the plaintiff’s action, even if successful, will

not    demonstrate     the   invalidity       of   any     outstanding   criminal

judgment against the plaintiff, the action should be allowed to

proceed.” Id.

       A court’s determination on whether to apply the Heck bar is

“analytical and fact-intensive, requiring [the court] to focus on

whether success on the excessive force claim requires negation of

an element of the criminal offense or proof of a fact that is

inherently      inconsistent     with        one   underlying      the   criminal

conviction.” Bush v. Strain, 513 F.3d 492, 497 (5th Cir. 2008).

                                        11
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 12 of 28



       The Fifth Circuit further held, “a ‘conviction,’ for purposes

of Heck, includes ruling in a prison disciplinary proceeding that

results in a change to the prisoner’s sentence, including the loss

of good-time credits.” Clarke v. Stalder, 154 F.3d 186, 189 (5th

Cir. 1998) (citing Edwards v. Balisok, 520 U.S. 641, 644 (1997)

(applying Heck to prisoner’s Section 1983 challenge to prisoner’s

administrative process because it could affect plaintiff’s good

time credit)). However, the Supreme Court clarified that Heck does

not categorically apply to all Section 1983 challenges to prison

disciplinary proceedings. Wilkinson v. Dotson, 544 U.S. 74, 84

(2005). The Court guided that the Heck may bar a prisoner’s suit

“not     because      it    sought    nullification     of   the    disciplinary

procedures but rather because nullification of the disciplinary

procedures would lead necessarily to restoration of good-time

credits and hence the shortening of the prisoner’s sentence.” Id.

       Here,     in   support    of   their   motion   for   summary   judgment,

defendants       offer     the   disciplinary    reports     that   contain   the

officers’ descriptions of what occurred in the Lieutenant’s Office

and the Sun Walk. See Rec. Docs. 12-4; 12-5. However, plaintiff

argues    that    these    reports should       be   excluded as    inadmissible

hearsay. Rec. Doc. 14 at 15. Therefore, before we can determine

whether the Heck bar applies, we must assess the admissibility of

the defendants’ summary judgment evidence.



                                         12
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 13 of 28



     i.   Admissibility of the Disciplinary Reports

     Plaintiff    argues    that    the    disciplinary     reports       are

inadmissible hearsay in violation of the Federal Rules of Evidence.

Rec. Doc. 14 at 15. “Hearsay” refers to an out-of-court statement

that a party may offer to “prove the truth of the matter asserted.”

See Fed. R. Evid. 801(c). However, there are several exceptions to

the inadmissible hearsay rule, including public records containing

“factual findings from a legally authorized investigation.” See

Fed. R. Evid. 803(8)(A)(iii); see also Henderson v. Turner, No.

11-39, 2013 WL 442683, at *2 (M.D.La. Feb. 5, 2013).

     Disciplinary   reports   prepared    by   officers   are   admissible

“only as to the fact findings contained therein that are based on

the knowledge or observations of the investigating officer.” Mack

v. Benjamin, No. 13-552-JWD-RLB, 2015 WL 7313869, at *2 (M.D.La.

Nov. 20. 2015). Such reports will be excluded if they indicate a

lack of trustworthiness, meaning they were prepared in a manner

that suggests the conclusions therein cannot be relied upon. Id.

(citing Moss v. Ole South Real Estate, Inc., 933 F.2d 1300 (5th

Cir. 1991)). However, the court noted that disciplinary reports

prepared by officers who are also named defendants “do not fit

within the [hearsay] exception because they are often self-serving

and are inherently untrustworthy.” Id.

     In Johnson v. Cain, the court determined that the disciplinary

reports prepared by the defendant prison officers did not fit

                                   13
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 14 of 28



within the exception of Rule 803(8)(c) because of their self-

serving and inherently untrustworthy nature. No. 09-0454-BAJ-CN,

2011 WL 2437608, at *2 (M.D.La. June 17, 2011). Additionally, the

court found that the reports also contained assertions on events

that were not personally witnessed by him. Id.

       Additionally, in White, the court excluded the disciplinary

reports prepared by the defendant prison officers as inadmissible

hearsay due to their inherent untrustworthiness. White v. Rheams,

No. 15-502-JJB-RLB, 2016 WL 707431, at *3, n. 7 (M.D.La. Feb. 22,

2016); see Abbott v. Babin, No. 12-631-JJB-SCR, 2014 WL 173742, at

*3 (M.D.La. Jan. 13, 2013)(excluding the physical disciplinary

reports related to the plaintiff’s excessive force claims). The

court further found that the reports written by another prison

official      was   not   written    pursuant      to     a    legally     authorized

investigation but for the purpose of documenting the events giving

rise    to    the    excessive      force      claims     for    some      subsequent

investigation. Id.

       By    contrast,    in   Gilbert,     the   court       determined    that   the

disciplinary reports did not appear to be untrustworthy because

they were solely based on the officers’ observations at the scene.

Gilbert v. Lessard, No.:16-00440-BAJ-RLB, 2018 WL 3969950, at *3

(M.D.La. Aug. 20, 2018)(holding that the disciplinary reports fall

under the hearsay exception in 803(8)(c)).



                                          14
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 15 of 28



     If the court excludes the disciplinary report, the report’s

author may nevertheless testify on “what he personally observed

[on the day of the incident],[ ]what he was told by the plaintiff

(as non-hearsay admissions by a party-opponent),[ ]fact that the

plaintiff was charged with [any] disciplinary violation. . .on

that date, and[ ]the matters within their personal knowledge.”

Johnson, 2011 WL 2437608, at *2.

     The two disciplinary reports in dispute are defendant Goings’

report on the events in the Lieutenant’s Office and Lieutenant

Stringer’s report on the events on the Sun Walk. Rec. Docs. 12-4;

12-5.     Defendants   argue     that    the   disciplinary     reports      are

admissible because they are only presented to show the plaintiff’s

convictions, his loss of good time credit, and the reasoning for

those convictions. Rec. Doc. 17 at 5.

     Plaintiff     asserts     that   the    disciplinary    report    on    the

Lieutenant’s Office incident should be excluded because it was

prepared    by   defendant    Goings,    which renders     the report       self-

serving and inherently untrustworthy. Rec. Doc. 14 at 16. Both

reports    indicated   that    plaintiff’s     continued    defiance   to    the

officers’ orders necessitated the use of force. Rec. Docs. 12-4,

12-5. In support of his opposition, plaintiff attached two sworn

affidavits by fellow inmates at Rayburn Correctional Center who

both testified that the prison officers often order inmates to

“stop resisting” to justify their use of force even when the

                                        15
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 16 of 28



inmates      are    not    actually       resisting.     See    Rec.   Doc.    14-3.      By

submitting these affidavits, plaintiff seemingly avers that Goings

misrepresented the need to use force against him.

       Notably,      plaintiff      argues       that   both   disciplinary        reports

should be excluded for their untrustworthy nature but only one of

these reports was prepared by a named defendant. The disciplinary

report on the Sun Walk incident was written by Lieutenant Stringer,

who is not a defendant in this matter. Plaintiff does not provide

any    specific      evidence       indicating      that      Stringer’s    report       was

prepared in an untrustworthy manner. Instead, plaintiff suggests

that Stringer’s report should be excluded for the same reasons

against Goings’ report. Rec. Doc. 14 at 17-18.

       Although      we    recognize      plaintiff’s       concerns   regarding         the

veracity of Goings’ “stop resisting” order, the Court is not

compelled at this stage to exclude the report as wholly unreliable.

Moreover, plaintiff failed to demonstrate that Lieutenant Stringer

is untrustworthy or otherwise prepared his report in an unreliable

manner. Therefore, both disciplinary reports shall be admissible

as reliable, subject to later reconsideration of the admissibility

of Goings’ report.

       ii.    Whether Heck bars Autin’s claims

       Defendants         argue    that   plaintiff’s       allegations     about     what

transpired         leading    up     to    the    alleged      excessive      force    are

inconsistent        with     the    validity       of   his    Rules   1,     3,   and    5

                                             16
    Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 17 of 28



disciplinary convictions for the Lieutenant’s Office incident and

his Rules 3 and 5 convictions for the Sun Walk incident, which

subsequently resulted in the loss of good time credit. Rec. Doc.

12-1 at 9-10. Thus, defendants believe that a verdict favoring

plaintiff would affect the length of time served or otherwise

undermine his disciplinary convictions. Id. at 12.

     Plaintiff argues Heck does not preclude Section 1983 claims

that omit to challenge the validity of the underlying conviction

or calculation of time to be served. Rec. Doc. 14 at 6. Plaintiff

concedes   that    he   lost   good   time   credit   as   a   result   of   his

conviction but maintains that he is neither challenging that loss

nor the due process of the disciplinary proceeding. Id. Therefore,

because he does not seek to invalidate the disciplinary procedure,

his conviction, or duration of his sentence, plaintiff argues that

a favorable judgment would not be at odds with his conviction. Id.

at 9.

     In Muhammad v. Close, the plaintiff brought a Section 1983

action   against   a    corrections   officer   who   allegedly     inflicted

injuries upon him during a mandated six-day prehearing detention

for plaintiff’s prison misconduct charge. 540 U.S. 749, 753 (2004)

(per curiam). The Court reversed the Sixth Circuit’s decision to

affirm summary judgment in favor of the defendant 4 because it was


4 “[T]he Sixth Circuit. . .affirmed the summary judgment for Close,
though not on the basis recommended by the Magistrate Judge and adopted
                                      17
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 18 of 28



premised on “the mistaken view” that “Heck applies categorically

to all suits challenging prison disciplinary proceedings.” Id. at

754. The Court acknowledged that the outcome of these proceedings

could affect the plaintiff’s sentence but nonetheless held that

Heck “is not implicated by a prisoner’s challenge that threatens

no consequence for his conviction or the duration of his sentence.”

Id. at 751, 754. Thus, the Court held that a favorable verdict

would not threaten the validity of the plaintiff’s conviction or

sentence because he was only seeking damages for the injuries he

sustained during the mandated lockup. Id.

     The   Fifth        Circuit   also    identified    certain   temporal

considerations     to    determine   whether   Heck’s   applicability     is

proper, including whether the excessive force occurred after the

plaintiff ceased resistance and was restrained by officers. See

Bush, 513 F.3d at 500. In Bush, the defendants argued that the

plaintiff’s allegation that “at no time did [she] resist her

arrest” rendered her excessive force claims barred by Heck for

being inapposite to the factual basis of her criminal proceeding.

Id. at 498. Although the court acknowledged, “if we were to take

this statement at face value, we might agree with the defendants,”



by the District Court. Instead of considering the conclusion that
Muhammad had produced inadequate evidence of retaliation, a ground that
would have been dispositive if sustained, the Court of Appeals held the
action barred by Heck because Muhammad had sought, among other relief,
the expungement of the misconduct charge from the prison record.”
Muhammad, 540 U.S. at 753 (internal citation omitted)(emphasis added).

                                     18
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 19 of 28



it ultimately determined that the statement taken in context with

other evidence demonstrated that the plaintiff was subject to

excessive   force   after   she   was    restrained.   Id.   at   499.   Upon

reversing summary judgment, the court noted that the lower court

made no findings on how long the plaintiff’s resistance lasted or

the cause of her injuries – both of which the Fifth Circuit deemed

were material facts that were pertinent to her claim. Id.

     Additionally, in Bourne, after plaintiff was found tampering

with his cell door, the defendant officers allegedly assaulted him

both physically and sexually while attempting to restrain him on

his cell floor. Bourne v. Gunnels. 921 F.3d 484, 488 (5th Cir.

2019)(holding that Heck did not bar the plaintiff’s excessive force

claims). Although the plaintiff’s conviction for tampering with

the cell lock and creating a disturbance resulted in a forfeiture

of good-time credit, the court held that his excessive force claims

were “distinct” from his conviction because the alleged force

occurred after the plaintiff was already restrained. Id. at 491.

     Lastly, in Aucoin, the plaintiff obscured the view of the

surveillance camera in his cell, and when he refused to comply

with the defendants’ orders, the defendants allegedly sprayed him

with a chemical agent before restraining the plaintiff. Aucoin v.

Cupil, 958 F.3d 379, 381 (5th Cir. 2020), cert. denied, --- U.S.

---, 141 S.Ct. 567 (2020). The plaintiff further alleged that when

he was taken to the showers, the guards “maced” him and proceeded

                                    19
    Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 20 of 28



to beat and kick him in the prison lobby. Id. The court determined

that Heck barred the plaintiff’s claim of excessive force in his

cell before he was restrained. Id. at 383. The court found that

the plaintiff’s allegation that he was “wholly blameless” for what

occurred   in   his   cell was     “necessarily     inconsistent” with     the

validity of his conviction of defiance, aggravated disobedience,

and property destruction. Id. However, because the plaintiff was

restrained and compliant during the events thereafter, the court

held that the alleged assault in the showers and lobby were not

barred by Heck. 5 Id. at 383-84.

     In addition to the disciplinary reports, defendants offer

plaintiff’s     own   deposition   to    show the   disparity between      the

factual basis of his conviction and his factual allegations of his

excessive force claims. See Rec. Doc. 12-6. When asked to recount

the events leading up to the alleged excessive force in the

Lieutenant’s Office, plaintiff indicated the following:

     Q: So whenever you were in the room, he asked you to
     give him any drugs you might have on your person, right?
     A: Yes, ma’am.
     Q: And you gave him some drugs that you had on your
     person?
     A: Yes, ma’am. I gave him some pills.
     Q: And then you asked him if you could leave?
     A: Yes. He told me give me what I have and I could leave.
     Q: All right. You turned to leave?
     A: Yes, ma’am.
     Q: And then he attacked you?
5 “The officers have not suggested, and the prison disciplinary hearing
made no finding, that Aucoin was defiant or disobedient while in the
showers or lobby. Had he been resisting throughout the encounter, this
would be a wholly different case.” Aucoin, 958 F.3d at 384, n. 1.

                                        20
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 21 of 28



     A: Yes, ma’am. He attacked me from the back.
     Q: Did you punch him?
     A: No, ma’am.
     Q: Did you resist any orders at any time?
     A: No, ma’am.
     . . .
     Q: And you obeyed all of his orders –
     A: Yes, ma’am. I never once resisted.

Rec. Doc. 12-1 at 9 (emphasis added). Plaintiff also testified on

what occurred on the Sun Walk:

     A: They escorted me, and on the walk, Lieutenant Stringer
     said that I got blood on his pants, he don’t like getting
     blood on his pants. When we got to a certain spot on the
     walk, he stepped back or stopped walking or something
     and just swung me to the left straight on my face. You
     know, I’m – I’m handcuffed and shackled. The only thing
     I could do was what they allow me to do. I landed on my
     face and they started punching me and kicking me and hit
     the beeper.
     ...
     Q: So you didn’t hit any of these officers on the walk?
     A: No, ma’am. I didn’t hit, I didn’t resist. I didn’t do
     any – anything like that.

Id. at 10 (emphasis added).

     In keeping with the Bush Court’s guidance against viewing

plaintiff’s assertions in isolation, this Court must review them

within the context of other evidence provided by both parties.

During the incident in the Lieutenant’s Office, Goings restrained

Autin on the floor of the Lieutenant’s Office and called for

assistance while maintaining control of the plaintiff. See Rec.

Doc. 12-1 at 2. While restrained on the floor, defendants admitted

that Goings applied pressure to the plaintiff’s lower jaw or

“hypoglossal pressure point” to force the plaintiff to spit out


                                   21
     Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 22 of 28



the unknown object. Id. After more officers arrived at the scene,

Goings placed a set of shackles on plaintiff’s ankles, and “once

properly restrained, he stopped resisting and all use of force

ceased” as he was escorted to the Sun Unit. Id. at 3.

      When asked about the incident in the Lieutenant’s Office,

plaintiff testified that Goings put him in a chokehold to the point

where he was unable to breathe and momentarily lost consciousness.

Rec. Doc. 12-6 at 27-29. Plaintiff further alleged that Goings

used his walkie-talkie to hit plaintiff in the face and head. Id.

at 28. After he regained consciousness, plaintiff testified that

Goings placed his bodyweight on his back to maintain control of

the plaintiff while continuing to choke and punch him before the

other officers arrived at the scene. Id. at 30.

      Directly prior to the events on the Sun Walk, plaintiff

testified that the officers brought him to a doctor to assess his

injuries. Id at 21-22. He was then escorted to the A Building to

be   investigated    by   a   high-ranking   prison    official   where     he

underwent a series of tests while both Stringer and Lieutenant

Amacker had their hands on plaintiff’s shoulder and hands behind

his back. Id. at 22. Afterwards, Stringer and Amacker escorted

plaintiff to the Sun Walk wherein Stringer reported that plaintiff

attempted to ram his shoulder into Stringer’s mid-section. Rec.

Doc. 12-1 at 3; Rec. Doc. 12-5 at 2. Stringer reported that he

used plaintiff’s momentum to direct him to continue walking. Id.

                                     22
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 23 of 28



While plaintiff was allegedly attempting to twist his body away

from the officers and ignoring verbal orders to stop, various

officers responded to the scene and secured plaintiff’s torso and

legs. Id. at 3-4. Plaintiff was ultimately placed in a reverse

transport wristlock and was ordered to get in a kneeling position

before all use of force stopped. Id. at 4.

       When asked if he ever tried to escape during the events on

the Sun Walk, plaintiff testified, “there was nothing I could do

but what they allowed me to do,” meaning that his movements were

entirely controlled by Stringer and Amacker. 6 Rec. Doc. 12-6 at

40.    Plaintiff    further     alleged    that the   excessive force    began

shortly after Stringer swung him to the left and was brought to

the ground wherein the officers allegedly began to punch and kick

him. See id. at 39-42.

       Like Bush, at face value, plaintiff’s assertion denying any

resistance to the defendants’ orders appears inconsistent with the

factual     basis   for   his    disciplinary   violations.   However,   when

viewed within his deposition in its entirety, plaintiff adequately

alleged a claim for excessive force that occurred after he was

restrained      during    both     incidents,    as   occurred   in   Bourne.

Specifically, during the Lieutenant’s Office incident, the alleged


6 Autin further testified, “If they twisted me to the left or twist          me
to the right, that’s the only thing I can do is what they allow me           to
do. I’m pushed forward, with my hands pulling back, with their arms          on
each shoulder, walking on my tippy toes. There’s nothing I could do          to
hurt anybody or resist in any type of way.” Rec. Doc. 12-6 at 40.

                                          23
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 24 of 28



force used by Goings to prevent plaintiff from swallowing the

unknown object occurred after Goings already restrained plaintiff

to the ground. Moreover, the evidence indicates that Autin was

restrained throughout the events on the Sun Walk.

       There is barely sufficient evidence to demonstrate that the

alleged excessive force occurred after plaintiff was adequately

restrained by the officers. Because genuine issues of material

fact     exist   as   to   whether   plaintiff   consistently    resisted

defendants’ orders and whether the use of force was appropriate,

summary disposition under Heck would not be appropriate at this

stage.

  c. Persons Capable of Being Sued under Section 1983

       i.   Sergeant Goings and Sergeant Wallace

       Defendants further argue that each defendant is not a “person”

who can be subject to suit under 42 U.S.C. § 1983. Rec. Doc. 12-1

at 13. The statute imposes personal liability against an individual

who deprives another of his constitutional right, including a

government official for actions taken under color of law. Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 58 (1989); Scheurer

v. Rhodes, 416 U.S. 232, 238 (1974)(overruled for other reasons).

However, unlike personal capacity suits, Section 1983 official

capacity suits are expressly excluded because “a suit against a

state official in his or her official capacity is not a suit

against the official but rather is a suit against the official’s

                                     24
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 25 of 28



office.” Will, 491 U.S. at 71; see Kentucky v. Graham, 473 U.S.

159, 165 (1985)(quoting Monell v. New York City Dept. of Social

Services, 436 U.S. 658, 690, n. 55 (1989))(“Official-capacity

suits,   in   contrast,   ‘generally    represent only   another way      of

pleading an action against an entity of which an officer is an

agent.’”)

     Defendants argue that Sergeant Goings, Sergeant Wallace, and

Warden Tanner may not be sued in their official capacity because

they are state employees and that the claims against them should

be dismissed with prejudice. Rec. Doc. 12-1 at 13-14. Plaintiff

contests that he sued the defendants in their official capacity

and responds that the allegations raised against each defendant

are their own individual acts and failures to act. Rec. Doc. 14 at

17. Nonetheless, plaintiff argues that even if official capacity

claims were raised to the extent that the defendants are claiming

Eleventh Amendment immunity, they effectively waived immunity when

they removed the matter to federal court. Id. at 17-18.

     When the complaint does not clearly indicate whether the state

defendant is being sued in his individual or official capacity,

“the course of the proceedings and allegations will determine the

applicable capacity.” Graham, 473 U.S. at 167, n. 14. To state a

Section 1983 claim against a government official in his personal

capacity, the claimant must establish that “the defendant was

either personally involved in the deprivation or that his wrongful

                                   25
   Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 26 of 28



actions were causally connected to the deprivation.” James v. Texas

Collin County, 535 F.3d 365, 373 (5th Cir. 2008).

     In his state complaint, plaintiff pled that Goings and Wallace

violated    his   Eighth   Amendment       right   against    excessive   force

through their “extreme and outrageous” conduct. Rec. Doc. 1-2 at

7. Plaintiff’s factual allegations therein indicate that Goings

choked and beat him outside the Lieutenant’s Office, Wallace kicked

Autin in his ribs and spine on the Sun Walk, and both defendants

stomped on Autin to inflict further injuries. Id. at 4-5.

     Based on the factual allegations set forth against Goings and

Wallace in his complaint, plaintiff alleged that Goings and Wallace

acted under color of law as prison officers to use excessive force

against him in violation of the Eighth Amendment. The course of

proceedings and allegations indicate that Wallace and Goings are

being sued in their individual capacities because the complaint

contains allegations that are specific to the defendants’ alleged

actions and not generally aimed at the state entity. Therefore,

the excessive force claims against Goings and Wallace may proceed

at this time.

     ii.    Warden Tanner

     As an alternative cause of action to his Section 1983 claim,

plaintiff   alleges   that   Warden    Robert Tanner         was negligent   in

failing to train and supervise his officers regarding the proper



                                      26
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 27 of 28



use of force. 7 Rec. Doc. 1-2 at 8. Defendants argue that Tanner is

not    a   proper    party   to   plaintiff’s    negligent    training       and

supervision and vicarious liability claims because these claims

hold employers liable, which in this matter would be the State of

Louisiana and not Warden Tanner. Rec. Doc. 12-1 at 14. To be clear,

plaintiff’s respondeat superior claim seeks to hold the State

vicariously liable for the negligent actions of its employee Warden

Tanner, who allegedly failed to adequately train and supervise the

correctional officers. Rec. Doc. 1-2 at 8. Goings and Wallace are

not named defendants in these claims.

       A claim for negligent hiring and supervision is analyzed under

the same duty-risk standard for all negligence claims in Louisiana.

Kelley v. Dyson, 08-1202 (La. App. 5 Cir. 3/24/09); 10 So.3d 283,

287-88. This standard requires proof of duty, breach of duty,

causation, scope of liability or protection, and damages. Id. at

288. As such, Louisiana courts may hold a supervisory employee

liable “where he negligently created or negligently failed to

correct a dangerous condition of which he was or should have been

aware under the circumstances.” Fabre v. Travelers Ins. Co., 286

So.2d 459, 464 (La.App. 1 Cir. 1973).




7 Defendants argue that Tanner cannot be sued in his official capacity
under Section 1983, but plaintiff only brought a state claim against
Tanner for negligent hiring and supervision. Rec. Doc. 12-1 at 13; see
Rec. Doc. 1-2 at 7-8. Therefore, defendants’ “official capacity” argument
should be disregarded.

                                      27
      Case 2:20-cv-01214-ILRL-DPC Document 55 Filed 03/31/21 Page 28 of 28



       Plaintiff alleges that Tanner’s failure to supervise and

train the correctional officers created an “atmosphere of violence

between guards and inmates.” Rec. Doc. 1-2 at 6. He further claims

that Tanner ignored reports of assaults, which resulted in ongoing

violence at RCC. Id. Although plaintiff offers evidence indicating

a pattern of unprovoked violence by the officers, nothing in his

deposition or sworn affidavits support the allegation that Tanner

was aware of these assaults yet failed to correct the officers’

violent tactics.

       Because plaintiff failed to provide evidence of Tanner’s

negligent training and supervision, summary judgment is warranted,

and    his    state   claims   against    Tanner    must    be   dismissed    with

prejudice. Furthermore, because Tanner cannot be found negligent

in this matter, the Department of Public Safety and Corrections

and    Rayburn     Correctional   Center      cannot   be   deemed   vicariously

liable       for   Tanner’s    conduct.       Therefore,    plaintiff’s      state

respondeat superior claims must also be dismissed with prejudice.

       New Orleans, Louisiana this 30th day of March, 2021



                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                         28
